Citation Nr: 1642198	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-06 521A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.  His decorations include a Vietnam Service Medal and a National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) rating, effective May 26, 2010.

In March 2013, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

On July 19, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in a July 2016 statement that he requested to withdraw his appeal as soon as possible.  In another statement received later that month, the Veteran clarified that he wished to withdraw his appeal regarding the hearing loss issue, indicating that he spoke with someone in the appeals team and that person verified that his request to withdraw the appeal had been received.  (The Board notes that the Veteran filed a separate claim in June 2016, including a request for an increased rating for bilateral hearing loss, which he wishes to proceed with.)  In light of these statements, the Veteran has withdrawn the appeal for an initial compensable rating for bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


